           Case CT/3:20-cv-00569 Document 9 Filed 10/21/20 Page 1 of 2



                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: FEDERAL BUREAU OF PRISONS HOME
CONFINEMENT LITIGATION                                                               MDL No. 2970


                                (SEE ATTACHED SCHEDULE)


                            ORDER DEEMING MOTION MOOT


        Before the Panel is a motion filed by pro se plaintiff Rhonda Fleming, seeking centralization
of the actions on the attached schedule, pursuant to 28 U.S.C. § 1407, in the United States District
Court for the District of Connecticut for coordinated or consolidated pretrial proceedings. The Panel
has now been advised that the listed District of Connecticut action has been terminated pursuant to
the order and final judgment dismissing the case entered on October 19 and 20, 2020, respectively,
thus depriving this litigation of its multidistrict character.

        IT IS THEREFORE ORDERED that the motion filed by pro se plaintiff Rhonda Fleming,
for transfer under 28 U.S.C. § 1407 is DEEMED MOOT.


                                              FOR THE PANEL:



                                              John W. Nichols
                                              Clerk of the Panel
       Case CT/3:20-cv-00569 Document 9 Filed 10/21/20 Page 2 of 2



                    UNITED STATES JUDICIAL PANEL
                                 on
                     MULTIDISTRICT LITIGATION


IN RE: FEDERAL BUREAU OF PRISONS HOME
CONFINEMENT LITIGATION                                               MDL No. 2970



                                SCHEDULE A



DIST      DIV.       C.A.NO.           CASE CAPTION

CONNECTICUT
CT       3           20-00569          Martinez-Brooks et al v. Easter et al

FLORIDA NORTHERN
FLN       4          20-00212          FLEMING v. STRONG
FLN       4          20-00329          LEE v. STRONG
